Order entered January 29, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00521-CR

                       GREGORY ALLEN ROBINSON, JR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-34479-R

                                           ORDER
         The Court GRANTS the State’s January 28, 2015 motion for extension of time to file the

State’s brief. We ORDER the Clerk of the Court to file the brief tendered as of the date of this

order.




                                                      /s/   LANA MYERS
                                                            JUSTICE